Dismissed and Memorandum Opinion filed March 17, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00106-CR
____________
 
JESSE JIMMY NANEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 400th District Court

Fort Bend County, Texas
Trial Court Cause No. 09-DCR-53158
 

 
MEMORANDUM
 OPINION
Appellant entered a guilty plea to burglary of a habitation
by committing aggravated assault.  The trial court sentenced appellant on
December 3, 2010, to confinement for fifteen years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se
notice of appeal.  We dismiss the appeal. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that the defendant has waived the
right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial
court’s certification is included in the record on appeal.  See Tex. R. App. P. 25.2(d).  The record supports the trial court’s
certification.  See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App.
2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Brown, Boyce and Jamison.
Do Not Publish C Tex. R. App. P. 47.2(b).